TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING



                                       NO. 03-18-00104-CR



                                 Ex parte Eddie Thomas Chapa


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
    NO. D-1-DC-16-301468, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 We withdraw the memorandum opinion and judgment dated May 23, 2018, substitute

the following memorandum opinion and judgment in their place, and deny appellant’s motion

for rehearing.

                 Appellant Eddie Thomas Chapa appeals the trial court’s denial of his pretrial

application for writ of habeas corpus in which he sought to quash the indictment charging him with

multiple child sexual abuse offenses. See Tex. Code Crim. Proc. arts. 11.01, 11.08. We affirm the

trial court’s order denying habeas relief.


                                         BACKGROUND

                 The indictment in this case contains nine counts—five counts of aggravated sexual

assault of a child, see Tex. Penal Code § 22.021, two counts of indecency with a child by sexual

contact, see id. § 21.11(a)(1), and two counts of indecency with a child by exposure, see id.
§ 21.11(a)(2)—that allege various sexual acts perpetrated against L.A.C., a child under the age of 14,

on or about August 1, 2011.

                Count One alleges that appellant intentionally and knowingly penetrated the sexual

organ of L.A.C. with appellant’s sexual organ. Count Two alleges that appellant intentionally and

knowingly contacted the sexual organ of L.A.C. with appellant’s sexual organ. Count Three alleges

that appellant intentionally and knowingly penetrated the mouth of L.A.C. with appellant’s sexual

organ. Count Four alleges that appellant intentionally and knowingly contacted the mouth of L.A.C.

with appellant’s sexual organ. Count Five alleges that appellant intentionally and knowingly

penetrated the sexual organ of L.A.C. with appellant’s finger. Count Six alleges that, with intent to

arouse and gratify appellant’s sexual desire, appellant touched the genitals of L.A.C. Count Seven

alleges that, with intent to arouse and gratify appellant’s sexual desire, appellant touched “any part

of the body” of L.A.C. with appellant’s genitals. Count Eight alleges that, with intent to arouse and

gratify appellant’s sexual desire, appellant exposed his genitals to L.A.C. Count Nine alleges that,

with intent to arouse and gratify appellant’s sexual desire, appellant caused L.A.C. to expose

her genitals.

                Subsequent to indictment, appellant filed a document entitled Defendant’s Motion

to Quash the Indictment and Pre-trial Application for Writ of Habeas Corpus [Double Jeopardy].

In the combination motion/application, appellant asserted that the indictment is “multiplicitous” and

must be quashed and set aside because the multiple counts violate the Double Jeopardy Clause.1


       1
           Appellant articulates his double-jeopardy claim using the concept of “multiplicity,”
borrowed from federal prosecutions. In a federal prosecution, “[a]n indictment is multiplicitous if
it charges a single offense in multiple counts, thus raising the potential for multiple punishment for

                                                  2
Specifically, he contended that the offenses alleged in Counts Two, Four, Five, Six, Seven, and Eight

are the “same offense” as the offense alleged in Count One because they are subsumed within that

offense. He further contended that the offense alleged in Count Four is the “same offense” as the

offense alleged in Count Three because it is subsumed within that offense.

               The trial court conducted a hearing on appellant’s combination motion/application.

Appellant did not call any witnesses, offer any evidence (though he sought a stipulation from the

State), or present any argument to the court (beyond his motion/application). At the hearing, the

following occurred:


       THE COURT:              State of Texas versus Eddie Thomas Chapa. Defendant’s
                               Motion to Quash the Indictment. Pretrial application for writ
                               of habeas corpus. [Defense Counsel], you may proceed.

       COUNSEL:                Thank you, Judge. Judge, I believe that the motion and
                               application is self-explanatory and why we’re raising it on



the same offense, implicating the [F]ifth [A]mendment double jeopardy clause.” United States
v. Reagan, 596 F.3d 251, 253 (5th Cir. 2010) (quoting United States v. Brechtel, 997 F.2d 1108,
1112 (5th Cir. 1993)) (footnotes omitted). Pursuant to the Federal Rules of Criminal Procedure,
certain “defenses, objections, and requests must be raised by pretrial motion if the basis for the
motion is then reasonably available and the motion can be determined without a trial on the merits,”
including “a defect in the indictment or information charging the same offense in more than one
count (multiplicity).” Fed. R. Crim. P. 12(b)(3)(B)(ii); see United States v. Barton, 879 F.3d 595,
599 (5th Cir. 2018) (observing that challenge to multiplicitous indictment must be raised pretrial or
it is waived); United States v. Njoku, 737 F.3d 55, 67 (5th Cir. 2013) (same).

        No corresponding procedural rule regarding multiplicity in an indictment exists in the
Texas Code of Criminal Procedure, although several statutes address challenges to the indictment.
See, e.g., Tex. Code Crim. Proc. arts. 27.02, 27.03, 27.08, 27.09. We note that appellant availed
himself of the procedural mechanism of a pretrial motion and asserted his challenge to the alleged
multiplicity of the indictment in a pretrial motion to quash. Appellant cites to no instance, and we
are not aware of any, where a multiplicity challenge has been raised via a pretrial application for writ
of habeas corpus at the pretrial stage in a state prosecution in Texas.

                                                   3
                              jeopardy grounds. I would like the record to reflect, and I
                              believe the [S]tate agrees with this, that if any offense alleged
                              in the indictment occurred, that they occurred on exactly the
                              same day.

                              In other words, if anything happened either orally, vaginally,
                              or by digital penetration, it all occurred in the same incident.
                              And I believe the state accepts that. And so --

       PROSECUTOR:            The [S]tate will stipulate to that.

       COUNSEL:               And that date is alleged to be on or about the 1st day of
                              August, 2011. And with that, that’s all the argument we have,
                              Judge. If you would accept that stipulation, Judge, then that’s
                              all we have.

       THE COURT:             I accept the stipulation. After hearing your argument and
                              reading the motion, your motion is denied.


Appellant now appeals the denial of his pretrial application for writ of habeas corpus.2


                                   STANDARD OF REVIEW

               We review a trial court’s decision on a pretrial application for writ of habeas corpus,

we review the facts in the light most favorable to the trial court’s ruling and, absent an abuse of

discretion, uphold the ruling. Ex parte Wheeler, 203 S.W.3d 317, 324 (Tex. Crim. App. 2006);

Ex parte Ali, 368 S.W.3d 827, 830 (Tex. App.—Austin 2012, pet. ref’d). An abuse of discretion




       2
           Although the trial court orally pronounced its ruling on the “motion” and subsequently
signed a written order denying appellant’s “motion,” the signed order and the record of the hearing
reflect the trial court’s consideration of appellant’s combined motion to quash the indictment and
pretrial application for writ of habeas corpus. Thus, we construe the order denying the motion as a
denial of appellant’s application for writ of habeas corpus, which is an appealable order. See
Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003) (when trial court has jurisdiction
to issue writ of habeas corpus, denial of relief can be appealed).

                                                 4
does not occur unless the trial court acts “arbitrarily or unreasonably” or “without reference to any

guiding rules and principles,” State v. Hill, 499 S.W.3d 853, 865 (Tex. Crim. App. 2016) (quoting

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990)), or unless the trial court’s

decision “falls outside the zone of reasonable disagreement,” Johnson v. State, 490 S.W.3d 895, 908

(Tex. Crim. App. 2016).


                                          DISCUSSION

               In his sole point of error, appellant asserts that the trial court erred in denying his

application for writ of habeas corpus and refusing to quash the indictment against him. He maintains

that the “multiplicity” doctrine, grounded in the Double Jeopardy Clause, “bars the State from trying

him repeatedly for the same alleged offense.”

               Pretrial habeas, followed by an interlocutory appeal, is an extraordinary remedy.

Ex parte Ingram, 533 S.W.3d 887, 891 (Tex. Crim. App. 2017); Ex parte Perry, 483 S.W.3d 884,

895 (Tex. Crim. App. 2016). This remedy is reserved “for situations in which the protection of the

applicant’s substantive rights or the conservation of judicial resources would be better served by

interlocutory review.” Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001); see Ingram,

533 S.W.3d 891–92; Perry, 483 S.W.3d at 895. Whether a claim is cognizable on pretrial habeas

is a threshold issue that should be addressed before the merits of the claim may be resolved.

Ex parte Ellis, 309 S.W.3d 71, 79 (Tex. Crim. App. 2010); Ex parte Paxton, 493 S.W.3d 292, 297

(Tex. App.—Dallas 2016, pet. ref’d); see, e.g., Perry, 483 S.W.3d at 895 (addressing cognizability

of “as applied” challenge to constitutionality of statute); Ex parte Doster, 303 S.W.3d 720, 724–27

(Tex. Crim. App. 2010) (addressing cognizability of claim involving Interstate Agreement on

                                                 5
Detainers Act); Ex parte Smith, 185 S.W.3d 887, 893 (Tex. Crim. App. 2006) (addressing

cognizability of in pari materia claim). When determining whether an issue is cognizable by pretrial

habeas, courts consider a variety of factors, including whether the rights underlying the claims would

be effectively undermined if not vindicated before trial and whether the alleged defect would bring

into question the trial court’s power to proceed. Perry, 483 S.W.3d at 895–96; Weise, 55 S.W.3d

at 619.

               Appellant contends that he “is entitled to habeas relief, in the form of the indictment

being quashed, because the underlying alleged offense cannot be the basis of nine separate

accusations, subjecting the Appellant to being tried nine times for the same offense, and possibly

being punished nine times for a single offense.” He argues in his brief that Counts One, Two, Six,

Seven, Eight, and Nine charge appellant with “the same conduct,” and that the offenses alleged in

Counts Two, Six, Seven, Eight, and Nine are subsumed within the offense alleged in Count One.3

Similarly, appellant argues that “the same is true” of Counts Three, Four, Seven, and Eight and that

the offenses alleged in Counts Four, Seven, and Eight are subsumed within the offense alleged in

Count Three.4 Thus, according to appellant, Counts Two, Four, Six, Seven, Eight, and Nine are



          3
          We observe that appellant references different counts in his argument on appeal than he
did before the trial court below. In his habeas application, appellant argued that the offenses alleged
in Counts Two, Four, Five, Six, Seven, and Eight are subsumed within the offense alleged in
Count One. On appeal, he does not reference Counts Four and Five but now includes Count Nine
as an offense subsumed by the Count One offense. This discrepancy does not impact our analysis.
          4
         Again, we observe that appellant references different counts in his argument on appeal than
he did below. In his habeas application, appellant argued that the offense alleged in Count Four is
subsumed within the offense alleged in Count Three. On appeal, he now includes Counts Seven and
Eight as offenses subsumed by the Count Three offense. Once again, this discrepancy does not
impact our analysis.

                                                  6
“multiplicitous and, therefore, violative of the Fifth Amendment [Double Jeopardy Clause],” and

the indictment “should have been quashed.” Appellant did not specifically articulate at the hearing,

nor does he on appeal, which specific double-jeopardy protection he asserts—the protection against

successive prosecutions or the protection against multiple punishments—and he referenced both

protections in his habeas application and his appellate brief. Also, in his brief, he mentions “trying

[appellant] repeatedly” and “being tried nine times” as well as “possibly being punished nine times.”

However, a “multiplicity” claim is based on a multiple-punishments violation, so we

construe appellant’s assertion of a double-jeopardy violation in his habeas application

as a multiple-punishments claim. For the reasons that follow, we conclude that appellant’s

multiple-punishments double-jeopardy claim is not cognizable on a pretrial writ.

               The Double Jeopardy Clause of the Fifth Amendment protects a defendant against

being placed twice in jeopardy for the same offense. U.S. Const. amend. V, cl. 2 (“nor shall any

person be subject for the same offence to be twice put in jeopardy of life or limb”). The clause

embodies three separate guarantees—protection against prosecution for the same offense following

an acquittal, protection against prosecution for the same offense following a conviction, and

protection against multiple punishments for the same offense. Illinois v. Vitale, 447 U.S. 410, 415

(1980); Brown v. Ohio, 432 U.S. 161, 164–65 (1977); Ex parte Marascio, 471 S.W.3d 832, 847

(Tex. Crim. App. 2015); Ex Parte Denton, 399 S.W.3d 540, 545 (Tex. Crim. App. 2013). These

guarantees encompass two protections—the protection against successive prosecutions and the

protection against multiple punishments. See United States v. Dixon, 509 U.S. 688, 696 (1993);

Ex parte Chaddock, 369 S.W.3d 880, 882 (Tex. Crim. App. 2012); State v. Perez, 947 S.W.2d 268,



                                                  7
270 (Tex. Crim. App. 1997); State v. Donaldson, — S.W.3d —, No. 03-16-00085-CR, 2017 WL
1508662, at *3 (Tex. App.—Austin Apr. 20, 2017, no pet.).

               Ordinarily, a double-jeopardy claim is cognizable on a pretrial writ. See Perry,
483 S.W.3d at 895; Weise, 55 S.W.3d at 619; Stephens v. State, 806 S.W.2d 812, 814 (Tex. Crim.

App. 1990); Ex parte Robinson, 641 S.W.2d 552, 555 (Tex. Crim. App. 1982). However, a review

of the case law regarding double-jeopardy claims asserted on pretrial habeas demonstrates that the

double-jeopardy protection being asserted (and resolved) pretrial involves the protection against

successive prosecutions. See, e.g., Ex parte Castillo, 469 S.W.3d 165, 171 (Tex. Crim. App. 2015);

Ex parte Amador, 326 S.W.3d 202, 205 (Tex. Crim. App. 2010); Ex parte Watson, 306 S.W.3d 259,

261 (Tex. Crim. App. 2009); Ex parte Lewis, 219 S.W.3d 335, 338 (Tex. Crim. App. 2007);

Wheeler, 203 S.W.3d at 322; Ex parte Goodbread, 967 S.W.2d 859, 860 (Tex. Crim. App. 1998);

Ex parte Ward, 964 S.W.2d 617, 618 (Tex. Crim. App. 1998); Ex parte Coleman, 940 S.W.2d 96,

97 (Tex. Crim. App. 1996); Ex parte Williams, 799 S.W.2d 304, 305 (Tex. Crim. App. 1990);

Ex parte Peterson, 738 S.W.2d 688, 689 (Tex. Crim. App. 1987); see also Gonzalez v. State,

8 S.W.3d 640, 643 n.9 (Tex. Crim. App. 2000) (observing that the Court of Criminal Appeals has

“decided that a pretrial writ of habeas corpus is usually the procedural vehicle by which a defendant

should raise a ‘successive prosecutions for the same offense’ double jeopardy claim”).

               Appellant’s contention that he is entitled to pretrial resolution of his double-jeopardy

claim mistakenly relies on case law relating to successive-prosecutions claims. Further, his

contention fails to distinguish between the two double-jeopardy protections. “[T]he protections

against multiple punishments and successive prosecutions are not invariably co-extensive.”



                                                  8
Chaddock, 369 S.W.3d at 883 (citing Missouri v. Hunter, 459 U.S. 359, 365, 366 (1983));

see Ex parte Aubin, 537 S.W.3d 39, 43–44 (Tex. Crim. App. 2017), cert. denied sub nom. St. Aubin

v. Texas, 138 S. Ct. 2600 (U.S. 2018) (differentiating between successive-prosecutions and

multiple-punishments double-jeopardy rights); see also Dixon, 509 U.S. at 735 (White, J.,

concurring) (comparing interests protected by double-jeopardy protections and recognizing that “the

important interests advanced by double jeopardy safeguards against successive prosecutions” differ

from those concerning multiple punishments: “The central purpose of the Double Jeopardy Clause

being to protect against vexatious multiple prosecutions, these interests go well beyond the

prevention of unauthorized punishment.”).

               With the successive-prosecutions protection, the underlying idea “is that the State

with all its resources and power should not be allowed to make repeated attempts to convict an

individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal and

compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the

possibility that even though innocent he may be found guilty.” Robinson, 641 S.W.2d at 554

(quoting Green v. United States, 355 U.S. 184, 187–88 (1957)); see Hunter, 459 U.S. at 365

(confirming that Court “ha[s] consistently interpreted [the Double Jeopardy Clause] ‘to protect an

individual from being subjected to the hazards of trial and possible conviction more than once for

an alleged offense.’” (quoting Burks v. United States, 437 U.S. 1, 11 (1978))). With respect

to multiple punishments imposed in a single trial, the Double Jeopardy Clause “does no more

than prevent the sentencing court from prescribing greater punishment than the legislature

intended.” Hunter, 459 U.S. at 366; see Aubin, 537 S.W.3d at 43 (observing that regarding



                                                9
multiple-punishments protection, “the role of the double-jeopardy guarantee ‘is limited to assuring

that the court does not exceed its legislative authorization by imposing multiple punishments for the

same offense’” (quoting Brown, 432 U.S. at 165)).

               Double-jeopardy protections are implicated only when jeopardy has attached.

Ex parte Macias, 541 S.W.3d 782, 785 (Tex. Crim. App. 2017), cert. denied sub nom. Macias

v. Texas, 138 S. Ct. 1562 (2018); see Serfass v. United States., 420 U.S. 377, 388 (1975) (“The Court

has consistently adhered to the view that jeopardy does not attach, and the constitutional prohibition

can have no application, until a defendant is ‘put to trial before the trier of facts, whether the trier

be a jury or a judge.’”); State v. Moreno, 294 S.W.3d 594, 597 (Tex. Crim. App. 2009) (observing

that “jeopardy must have attached initially” before double-jeopardy protections are implicated); Ortiz

v. State, 933 S.W.2d 102, 105 (Tex. Crim. App. 1996) (explaining that reason for defining particular

point when jeopardy attaches in criminal proceedings is that double-jeopardy prohibition does not

apply until jeopardy attaches). In Texas, jeopardy attaches in a jury trial only when a jury is

empaneled and sworn. Macias, 541 S.W.3d at 785; Moreno, 294 S.W.3d at 597; Ex parte Preston,

833 S.W.2d 515, 517 (Tex. Crim. App. 1992). Jeopardy attaches in a bench trial when both sides

have announced ready and the defendant pleads to the charging instrument. Moreno, 294 S.W.3d

at 597; State v. Torres, 805 S.W.2d 418, 421 (Tex. Crim. App. 1991); State v. Fisher, 212 S.W.3d 378,

380 (Tex. App.—Austin 2006, pet. ref’d). In this case, jeopardy has not yet attached to any of the

offenses with which appellant is charged and upon which he bases his double-jeopardy claim. Thus,

the constitutional prohibition against double jeopardy does not yet apply, and the double-jeopardy

protections are not yet implicated.



                                                  10
                Appellant asserts that “jeopardy need not attach in the traditional sense in the context

of a pretrial writ.” (Emphasis removed.) This assertion, however, fails to appreciate the distinct

double-jeopardy protections afforded by the Double Jeopardy Clause. One protects against

successive prosecutions; the other—the one appellant asserts—protects against punishment beyond

what the legislature intended. These distinct protections involve different substantive rights.

                The substantive right involved the a successive-prosecutions protection includes the

right to avoid trial:


        To be sure, the Double Jeopardy Clause protects an individual against being twice
        convicted for the same crime, and that aspect of the right can be fully vindicated on
        an appeal following final judgment[.] . . . However, this Court has long recognized
        that the Double Jeopardy Clause protects an individual against more than being
        subjected to double punishments. It is a guarantee against being twice put to trial for
        the same offense.


Abney v. United States, 431 U.S. 651, 660–61 (1977); see Robinson, 641 S.W.2d at 554 (“Because

of this focus on the ‘risk’ of conviction, the guarantee against double jeopardy assures an individual

that, among other things, he will not be forced, with certain exceptions, to endure the personal strain,

public embarrassment, and expense of a criminal trial more than once for the same offense.”). The

legal and practical value of the constitutional right not to be exposed to jeopardy twice—that is, the

“right not to be tried” twice—would be destroyed if it were not vindicated before trial:


        T]he rights conferred on a criminal accused by the Double Jeopardy Clause would
        be significantly undermined if appellate review of double jeopardy claims were
        postponed until after conviction and sentence.

        ...



                                                  11
        Obviously, these aspects of the guarantee’s protection would be lost if the accused
        were forced to ‘run the gauntlet’ a second time before an appeal could be taken; even
        if the accused is acquitted, or, if convicted, has his conviction ultimately reversed on
        double jeopardy grounds, he has still been forced to endure a trial that the Double
        Jeopardy Clause was designed to prohibit.


Abney, 431 U.S. at 660, 662; see United States v. Hollywood Motor Car Co., 458 U.S. 263, 267

(1982) (“[T]he protection afforded by the Double Jeopardy Clause . . . encompass[es] a ‘right not

to be tried’ which must be upheld prior to trial if it is to be enjoyed at all.”). Thus, a pretrial remedy

to vindicate that right is not only appropriate but preferred. Ex parte Rathmell, 717 S.W.2d 33, 34

(Tex. Crim. App. 1986); see Perry, 483 S.W.3d at 896 (observing that “effectively undermined if

not vindicated prior to trial” rationale for allowing certain claims on pretrial habeas derives

from Supreme Court’s decision in Abney, which involved double-jeopardy claim concerning

former jeopardy).

                However, the substantive right involved in a multiple-punishments double-jeopardy

claim does not involve the right to avoid trial. “The Supreme Court has explicitly recognized that

the State has the right to prosecute and obtain jury verdicts on two offenses in a single trial, even if

the offenses are the same for double jeopardy purposes.” Aubin, 537 S.W.3d at 43. The State may

seek a multiple-count indictment for “the same” offenses without violating a defendant’s right

against double jeopardy; however,


        the accused may not suffer two convictions or sentences on that indictment. If upon
        the trial, the district judge is satisfied that there is sufficient proof to go to the jury on
        both counts, he should instruct the jury as to the elements of each offense. Should
        the jury return guilty verdicts for each count, however, the district judge should enter
        judgment on only one of the statutory offenses.



                                                     12
Ball v. United States, 470 U.S. 856, 865 (1985); see United States v. Gibson, 820 F.2d 692, 695

(5th Cir. 1987) (recognizing that defendant may be “indicted and prosecuted” for two offenses

that are same for double-jeopardy purposes and jury “could be instructed on both,” but if jury

returns guilty verdicts for both offenses, court may enter judgment on only one offense). The

multiple-punishments protection against double jeopardy does not prohibit multiple jury verdicts of

guilt within a single trial but only the imposition of multiple convictions and multiple punishments.

See Aubin, 537 S.W.3d at 43; McGuire v. State, 493 S.W.3d 177, 201–02 (Tex. App.—Houston [1st

Dist.] 2016), cert. denied, 137 S. Ct. 2188 (2017); see Evans v. State, 299 S.W.3d 138, 141 (Tex.

Crim. App. 2009) (“In [the multiple-punishments] context, the State may seek a multiple-count

indictment based on violations of different statutes, even when such violations are established by a

single act; but the defendant may be convicted and sentenced for only one offense.”). “It is only

upon entry of a judgment for multiple offenses, after sentencing, that a multiple-punishments

violation even occurs. Aubin, 537 S.W.3d at 43.

               Because of the different nature of the rights involved in the two double-jeopardy

protections, while pretrial habeas corpus is appropriate for a successive-punishments claim, it cannot

be used for a multiple-punishments claim. See Perry, 483 S.W.3d at 895 (concluding that nature of

constitutional right at issue entitled appellant to raise claims by pretrial habeas corpus). Habeas

corpus is an extraordinary writ used to challenge the legality of one’s restraint.5 See Tex. Code Crim.


       5
          In the pretrial context, a person is “restrained” as required for pretrial habeas relief by
pending criminal charges against him. See Tex. Code Crim. Proc. art. 11.22 (defining “restraint”);
see also Ex parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001) (observing that pretrial habeas
applicant “was restrained of his liberty . . . when he was charged with [an offense] and released on
bond to await trial”); Ex parte Robinson, 641 S.W.2d 552, 553 (Tex. Crim. App. 1982) (“A person

                                                  13
Proc. art. 11.01 (“The writ of habeas corpus is the remedy to be used when any person is restrained

in his liberty.”); see also Ex parte Smith, 178 S.W.3d 797, 801 (Tex. Crim. App. 2005) (explaining

that defendant may use pretrial writ of habeas corpus “only in very limited circumstances”); accord

Perry, 483 S.W.3d at 895 (discussing types of claims that are cognizable in pretrial writ of habeas

corpus); Weise, 55 S.W.3d at 619–20 (same). “The purpose of an application for writ of habeas

corpus is to remove an illegal restraint on an applicant’s liberty.” Ex parte Walsh, 530 S.W.3d 774,

778 (Tex. App.—Fort Worth 2017, no pet.); see Ex parte Kerr, 64 S.W.3d 414, 419 (Tex. Crim.

App. 2002) (“The purpose of a writ of habeas corpus is to obtain a speedy and effective adjudication

of a person’s right to liberation from illegal restraint.”) (citing Blackledge v. Allison, 431 U.S. 63,

71 (1977) (“the very purpose of the writ of habeas corpus [is] to safeguard a person’s freedom from

detention in violation of constitutional guarantees”)); see also In re Allen, 366 S.W.3d 696, 701

(Tex. 2012) (“The purpose of a writ of habeas corpus is to obtain a speedy and effective adjudication

of a person’s right to liberty from unlawful or unconstitutional restraint.”).

                A successive-prosecutions violation involves two separate criminal proceedings. “If

the offenses in the two proceedings are the same for double jeopardy purposes, then the second

proceeding should never [occur].” Aubin, 537 S.W.3d at 42. Thus, the pretrial habeas applicant is

unlawfully restrained because the pending criminal charge restrains the applicant for the same

offense for which jeopardy has already attached. Because jeopardy has already attached and the




who is subject to the conditions of a bond is restrained in his liberty within the meaning of Article
11.01.”); see also George E. Dix & John M. Schmolesky, 43 Texas Practice: Criminal Practice and
Procedure § 35:4 (3d ed. 2016) (“In the pretrial context, the existence of pending charges is
generally sufficient to show restraint.”).

                                                  14
applicant has the right to avoid trial, the restraint of the pending criminal charge for the same offense

violates double jeopardy. It is the former jeopardy and the substantive right to avoid trial that render

the restraint of the pending criminal charge unlawful.

                However, in the multiple-punishments context, there is no illegality in the restraint

of a pending criminal charge.6 First, because jeopardy has not attached to the pending criminal

charge(s), the prohibition against double jeopardy does not apply, and the double-jeopardy

protections are not implicated.        Second, the double-jeopardy protection against multiple

punishments—the right not to be punished multiple times for the same offense in a single

prosecution—is not a right that involves the right to avoid trial.           The State is entitled to

charge multiple offenses in a multiple-count indictment—even offenses that are the same for

double-jeopardy purposes—and to prosecute and obtain jury verdicts for the same offenses in those

counts; only multiple convictions and multiple punishments for those same offenses violate double

jeopardy. See Ball, 470 U.S. at 865; Aubin, 537 S.W.3d at 43; McGuire, 493 S.W.3d at 201–02.

In the context of a pretrial multiple-punishments claim, neither the attachment of jeopardy nor the

substantive right to avoid trial render the restraint of the pending criminal charge unlawful.

                Appellant’s reliance on the federal multiplicity doctrine, as embodied in the

procedural rule governing a challenge to a multiplicitous indictment in a pretrial motion, does not




        6
           We acknowledge that “[t]he protection against multiple punishments prohibits the
Government from ‘punishing twice, or attempting a second time to punish criminally for the same
offense.’” United States v. Ursery, 518 U.S. 267, 273 (1996) (quoting Witte v. United States,
515 U.S. 389, 396 (1995) (emphasis deleted)). Our reference to the multiple-punishments context
is limited to multiple punishments for the same offense in a single prosecution—the claim raised
here—and does not refer to successive punishments.

                                                   15
support appellant’s contention that such a challenge is cognizable in pretrial writ.7 The rule against

multiplicity, “prohibits the Government from charging a single offense in several counts and

is intended to prevent multiple punishments for the same act.” United States v. Winstead,

717 Fed. Appx. 369, 371 (5th Cir. 2017), cert. denied, 138 S. Ct. 1711 (2018) (quoting United States

v. Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995)) (emphasis added); see United States v. Jones,

733 F.3d 574, 584 (5th Cir. 2013) (“Multiplicity is the charging of a single offense in several counts.

The chief danger raised by a multiplicitous indictment is the possibility that the defendant will

receive more than one sentence for a single offense.” (quoting United States v. Reedy, 304 F.3d 358,

363 (5th Cir. 2002) (internal quotation marks and citations omitted) (emphasis added). While a

potential future double-jeopardy violation may suffice, under some circumstances, to demonstrate

a defect in an indictment, it cannot suffice to demonstrate illegality of restraint in a pretrial

habeas proceeding. To be entitled to habeas relief, the applicant must show that the restraint

is unlawful at the time the restraint is challenged; it is not enough to show that the restraint

may eventually, at some point in the future, become unlawful.               See Ex parte McVade,

No. 03-17-00207-CR, 2017 WL 4348151, at *5 (Tex. App.—Austin Sept. 28, 2017, no pet.)

(mem. op., not designated for publication) (“To be entitled to habeas corpus relief, an applicant must

establish that he was either ‘confined’ or ‘restrained’ unlawfully at the time that the application was




       7
           We note that although a defendant must raise multiplicity of the indictment as a defense
before trial pursuant to Federal Rule of Criminal Procedure 12(b)(2) to preserve error, a complaint
about the multiplicity of sentences (as opposed to multiplicitous convictions) can be raised for the
first time on appeal. United States v. Njoku, 737 F.3d 55, 67 (5th Cir. 2013); United States v. Dixon,
273 F.3d 636, 642 (5th Cir. 2001). A claim of multiplicitous sentences is reviewed for “plain error.”
Njoku, 737 F.3d at 67; United States v. Ogba, 526 F.3d 214, 232 (5th Cir. 2008).

                                                  16
filed.” (quoting State v. Collazo, 264 S.W.3d 121, 126 (Tex. App.—Houston [1st Dist.] 2007, pet.

ref’d))); see also Weise, 55 S.W.3d at 619.

                Appellant’s multiplicity argument fails to appreciate the distinction between the two

double-jeopardy protections at the pretrial stage. In the context of a successive-prosecutions claim,

because jeopardy has already attached and the protection involves the right to avoid trial, the restraint

of a pending criminal charge (for the same offense for which jeopardy has already attached) violates

double jeopardy. By contrast, in the multiple-punishments context, because jeopardy has not

attached and the protection does not involve the right to avoid trial, the restraint of a pending

criminal charge does not violate double jeopardy; there is no illegality in the pendency of the

criminal charge itself and the restraint is not unlawful.

                As we noted earlier, pretrial habeas, followed by an interlocutory appeal, is an

extraordinary remedy, see Ingram, 533 S.W.3d at 891–92; Ellis, 309 S.W.3d at 79, that is reserved

“for situations in which the protection of the applicant’s substantive rights or the conservation of

judicial resources would be better served by interlocutory review,” see Ingram, 533 S.W.3d at

891–92 (quoting Weise, 55 S.W.3d at 620); Perry, 483 S.W.3d at 895. Given the differences

between the two protections and the substantive rights involved, the use of pretrial habeas to resolve

a successive-prosecutions claim is consistent with the limited purpose of pretrial habeas. Such a

claim vindicates the applicant’s substantive right to avoid trial after jeopardy has already attached

to that offense. Consequently, pretrial review of the claim conserves judicial resources by resolving

the claim before the expenditure of judicial resources on a trial that should not occur because

prosecution for that offense is barred. However, in the multiple-punishments context, the substantive



                                                   17
right of the protection does not involve the right to avoid trial. Thus, unlike with pretrial review of

a successive-prosecutions claim, the conservation of judicial resources is not better served by

interlocutory review of a multiple-punishments claim. In fact, given the undeveloped record before

us, the situation here demonstrates that the contrary is true.

               Pretrial habeas is generally unavailable “when the resolution of a claim may be aided

by the development of a record at trial.” Ingram, 533 S.W.3d at 892 (quoting Weise, 55 S.W.3d at

620); Perry, 483 S.W.3d at 895; Doster, 303 S.W.3d at 724; Smith, 185 S.W.3d at 893. Appellant

argues that because some counts of the indictment are lesser included offenses that are subsumed by

the greater offenses alleged, punishments that may be assessed for those subsumed offenses would

violate double jeopardy. See Maldonado v. State, 461 S.W.3d 144, 149 (Tex. Crim. App. 2015)

(“An offense may be factually subsumed when there is a single act that cannot physically occur in

the absence of another act.”); id. at 150 n.1(“An offense can also be legally subsumed when one

offense is a lesser-included offense of another.”); see also Garfias v. State, 424 S.W.3d 54, 58 (Tex.

Crim. App. 2014) (observing that one scenario under which multiple-punishments double-jeopardy

claim arises is in context of lesser included offenses, where same conduct is punished under both

greater and lesser included offense). That may very well be the case. However, such a determination

cannot be made at this pretrial stage of the proceedings on the undeveloped record.

               If alleged offenses occur during a single continuous act, with a single impulse, in

which several different statutory provisions are necessarily violated along that continuum, some of

the offenses may merge together or be subsumed, and the defendant may be punished only once.

Aekins v. State, 447 S.W.3d 270, 275 (Tex. Crim. App. 2014) (discussing “the merger doctrine,” “the



                                                  18
single impulse doctrine,” or, here in Texas, “the doctrine of subsumed acts”). Thus, a defendant may

not be convicted for a completed sexual assault by penetration and also for conduct—such as

exposure or contact—that is “demonstrably and inextricably part of that single sexual assault.”

Id. at 281; see Patterson v. State, 152 S.W.3d 88, 92 (Tex. Crim. App. 2004); see also Loving

v. State, 401 S.W.3d 642, 650 (Tex. Crim. App. 2013) (Cochran, J., concurring).

                Conversely, if the offenses do not occur during a single continuous act but are instead

separate and discrete acts, a defendant who commits more than one sexual act against the same

victim may be convicted and punished for each separate and discrete act, even if those acts were

committed in close temporal proximity. Aekins, 447 S.W.3d at 278; Vick v. State, 991 S.W.2d 830,

833 (Tex. Crim. App. 1999). The key is that one act ends before another act begins. Aekins,
447 S.W.3d at 278. This is true for acts violating not only different statutes but different subsections

of a single statute, as well as for different discretely prohibited acts within the same subsections of

a single statute. Id. (internal citations omitted); Gonzales v. State, 304 S.W.3d 838, 849 (Tex. Crim.

App. 2010); see Vick, 991 S.W.2d at 833.

                The question in this case, then, is whether the exposure offenses alleged in the

indictment are subsumed by the contact or penetration offenses alleged, and whether the contact

offenses alleged in the indictment (that may or may not subsume the exposure offenses) are

subsumed by the penetration offenses alleged. Such a determination depends on the facts of the case.

See Maldonado, 461 S.W.3d at 148–150 (explaining that whether charged sexual acts are incident

to and subsumed by other charged sexual offenses or are separate and distinct offenses depends on

facts of case); see, e.g., Patterson, 152 S.W.3d at 92 (concluding that indecency by exposure may



                                                  19
or may not be part of sexual assault or indecency by sexual contact, depending on facts of case).

Appellant seeks to answer this question pretrial. However, as the facts of this case have yet to be

developed by the presentation of evidence at trial, whether some or any of the alleged offenses are

factually subsumed by other alleged offenses cannot be determined.

               The Court of Criminal Appeals has explained that there are two relevant inquiries in

a double-jeopardy analysis when considering whether the offenses at issue are “the same” for

double-jeopardy purposes: legal sameness and factual sameness. Castillo, 469 S.W.3d at 172;

see Aekins, 447 S.W.3d at 283 (Keller, P.J., concurring) (“For offenses to be the ‘same’ for

double-jeopardy purposes, they must be the same both in ‘law’ and in ‘fact.’”). “The legal-sameness

inquiry depends on only the pleadings and statutory law—not the record—to ascertain whether two

offenses are the same.” Castillo, 469 S.W.3d at 172. If the offenses are legally the same, the next

step is to determine whether the offenses are factually the same. Id. at 169; Ex parte Benson,

459 S.W.3d 67, 72 (Tex. Crim. App. 2015). “The factual-sameness inquiry requires a reviewing

court to examine the entire record to determine if the same offenses have been alleged.” Castillo,
469 S.W.3d at 172. “To prevail on a double jeopardy claim, the claimant must prove both legal

sameness and factual sameness.” Id. at 169.

               While the undeveloped record here may suggest that the offenses alleged in some of

the counts are legally the same as offenses alleged in other counts (because they might be subsumed

lesser included offenses), the undeveloped record does not—and cannot at this pretrial

stage—demonstrate that any of the offenses alleged in some counts are factually the same as offenses

alleged in other counts. “We determine factual sameness by determining the allowable unit of



                                                20
prosecution and reviewing the trial record to establish how many units have been shown.” Castillo,
469 S.W.3d at 169; see Harris v. State, 359 S.W.3d 625, 631 (Tex. Crim. App. 2011) (allowable

unit of prosecution for indecency with child by exposure is each exposure); Pizzo v. State,

235 S.W.3d 711, 717 (Tex. Crim. App. 2007) (allowable unit of prosecution for indecency with child

by sexual contact is each act of prohibited touching); Loving, 401 S.W.3d at 647–48 (allowable unit

of prosecution of aggravated sexual assault is each completed act of specific prohibited conduct)

(citing Vick, 991 S.W.2d at 832–33). In this case, the determination of factual sameness can only

be made after the record has been developed by the presentation of evidence at trial. See, e.g.,

Maldonado, 461 S.W.3d at 149–50 (looking beyond pleadings at evidence presented at trial of

separate instances of sexual contact to resolve double-jeopardy multiple-punishments claim); see

Perry, 483 S.W.3d at 899 n.81 (noting that “‘allowable unit of prosecution’ issues sometimes require

an examination of evidence beyond the pleadings”).

               Appellant claims that the record here is sufficiently developed because of the

stipulation made by the State and accepted by the trial court. We disagree. It is true that the State

stipulated to appellant’s averment that “if any offense alleged in the indictment occurred, that they

occurred on exactly the same day” and that “if anything happened either orally, vaginally, or by

digital penetration, it all occurred in the same incident.” However, this stipulation does not, as

appellant contends, sufficiently develop the record in order to resolve appellant’s claim. This

stipulation merely reflects that the various alleged offenses occurred on the same day during the

same event; it does not elaborate on the factual circumstances of that event. The stipulation does not

establish whether the “same incident” involved a brief sexual encounter that involved one continuous



                                                 21
sexual act that included the various alleged offenses—i.e.,“a single continuous act, with a single

impulse,” see Aekins, 447 S.W.3d at 275—or a prolonged sexual encounter that involved multiple

sexual acts, the order and timing of which would impact whether some offenses might be

subsumed—i.e., separate and discrete acts committed in close temporal proximity that could each

be punished, see id. at 278. While appellant maintains that the phrase “same incident” was not

contested or “the subject of interpretation or debate,” we observe that the word “incident,” in its

ordinary understanding, can connote both a brief single-act instance or a prolonged multiple-acts

episode.8 Thus, contrary to appellant’s contention, the stipulation does not “conclusively” establish

that the complained-of alleged offenses are subsumed by other offenses. The sameness of the

offenses cannot be determined on this limited record notwithstanding the stipulation. Because

factual development of the record is necessary in this case, pretrial resolution of appellant’s claim

is not available. See Perry, 483 S.W.3d at 899; Doster, 303 S.W.3d at 724; Smith, 185 S.W.3d at

893.9 Moreover, even if the stipulation did establish that the complained-of offenses are subsumed



        8
            Synonyms for “incident” include “happening,” “event,” “escapade,” “occurrence,”
“episode,” “circumstance,” “experience,” and “occasion.” See https://www.collinsdictionary.com/
dictionary/american-thesaurus/incident; https://www.merriam-webster.com/thesaurus/incident;
https://en.oxforddictionaries.com/thesaurus/incident; https://www.thesaurus.com/browse/incident.
        9
           We acknowledge that there is one recognized exception to the general prohibition against
pretrial resolution of claims that require record development: when the constitutional right at issue
includes a right to avoid trial. See Ex parte Ingram, 533 S.W.3d 887, 892 (Tex. Crim. App. 2017);
Ex parte Perry, 483 S.W.3d 884, 899 (Tex. Crim. App. 2016). And, generally, the constitutional
protection against double jeopardy is considered such a right. See Ingram, 533 S.W.3d at 892;
Perry, 483 S.W.3d at 899 & nn.80–81. However, as we explained, the double-jeopardy protection
that includes a right to avoid trial is the successive-punishments protection; the right to be free from
multiple punishments does not include such a right. Thus, we do not find the undeveloped-record
exception to be applicable to a claim concerning the constitutional prohibition against double
jeopardy in the multiple-punishments context.

                                                  22
by other offenses, as appellant claims, the State is entitled to obtain guilty verdicts for those

subsumed offenses; only convictions and punishments for those subsumed offenses violate double

jeopardy. See Ball, 470 U.S. at 865; Aubin, 537 S.W.3d at 43; McGuire, 493 S.W.3d at 201–02.

               In this case, the right appellant seeks to claim—his constitutional right to be free from

multiple punishments for the same offense in a single prosecution—cannot be vindicated before trial.

Appellant asserts only a potential violation of the double-jeopardy protection against multiple

punishments.10 Ultimately, after the evidence is presented at trial, that constitutional protection may

not in fact be violated. Even if the evidence is such that some of the alleged offenses are subsumed

by other alleged offenses, as appellant contends, it is possible that appellant may not be

convicted—and therefore not punished—for those subsumed offenses. For example, the State may,

depending on the evidence at trial, opt to abandon some counts before they are submitted to the jury

for consideration. Further, the jury may not find appellant guilty of counts relating to potentially

subsumed offenses. If it does, the State may move to abandon the counts of any subsumed


       10
           Appellant asserts that “a poor pleading practice”—which, according to appellant, alleges
both the greater and subsumed offenses—has “resulted in a violation of appellant’s right not to suffer
multiple punishments for the same offense.” However, as we discussed, only after the evidence is
presented at trial can we discern whether the State did in fact charge both greater and subsumed
offenses in the indictment, for which multiple punishments would not be appropriate (as appellant
contends), or whether the State charged separate and discreet offenses, each of which appellant can
be punished for (as the State contends). Moreover, as we noted, “It is only upon entry of a judgment
for multiple offenses, after sentencing, that a multiple-punishments violation even occurs.”
Ex parte Aubin, 537 S.W.3d 39, 43 (Tex. Crim. App. 2017), cert. denied sub nom. St. Aubin
v. Texas, 138 S. Ct. 2600 (U.S. 2018). Further, as we explained, the State is entitled to seek a
multiple-count indictment and obtain multiple guilty verdicts from the jury for offenses that are the
same for double-jeopardy purposes. See Ball v. United States, 470 U.S. 856, 865 (1985); Aubin,
537 S.W.3d at 43; McGuire v. State, 493 S.W.3d 177, 201–02 (Tex. App.—Houston [1st Dist.]
2016), cert. denied, 137 S. Ct. 2188 (2017). Thus, the pleading here does not, and cannot, “result”
in a constitutional multiple-punishments violation.

                                                  23
offenses, after the jury’s guilty verdict before punishment is determined, in order to avoid a

multiple-punishments violation. Or, after the jury has assessed punishment(s), the trial court

may—at the State’s request, on its own motion, or on appellant’s request—vacate the convictions

for any subsumed offenses that violate the double-jeopardy protection against multiple punishments.

Appellant’s multiple-punishments claim, raised in a pretrial habeas writ, is premature and not ripe

for appellate review. See, e.g., Smith, 185 S.W.3d at 893 (concluding that in pari materia claim is

not cognizable in pretrial writ of habeas corpus because appellant could pursue claim on appeal if

necessary and because claim was not ripe for review: “An appellate decision on the in pari materia

claim would be premature before the State has had an opportunity to develop a complete factual

record during a trial.”).

                Appellate courts must be careful to ensure that a pretrial writ is not misused to secure

pretrial appellate review of matters that should not be put before the appellate court at the pretrial

stage. See Ellis, 309 S.W.3d at 79; Doster, 303 S.W.3d at 724; Smith, 178 S.W.3d at 801; see also

Ex parte Williams, 703 S.W.2d 674, 677 (Tex. Crim. App. 1986) (“[T]he [pretrial] writ of habeas

corpus cannot be used as substitute for or to usurp the function of an appeal.”); Ex parte Hopkins,

610 S.W.2d 479, 480 (Tex. Crim. App. 1980) (“Habeas corpus will not lie as a substitute for an

appeal.”); Ex parte Overstreet, 89 S.W.2d 1002, 1003 (1935) (“We have consistently declined to

permit the [pretrial] writ of habeas corpus to usurp the function of an appeal.”). “Neither a trial court

nor an appellate court should entertain an application for writ of habeas corpus when there is an

adequate remedy by appeal.” Weise, 55 S.W.3d at 619; accord Ex parte Carter, 514 S.W.3d 776,

785 (Tex. App.—Austin 2017, pet. ref’d); Paxton, 493 S.W.3d at 297; see Queen v. State,



                                                   24
212 S.W.3d 619, 623 (Tex. App.—Austin 2006, no pet.) (observing that writ of habeas corpus is

extraordinary remedy available only when there is no other adequate remedy at law and is not to be

used as substitute for appeal). A violation of the protection against multiple punishments can be

raised and corrected after trial in a direct appeal. See Denton, 399 S.W.3d at 544 (citing Langs

v. State, 183 S.W.3d 680, 687 (Tex. Crim. App. 2006); Gonzalez, 8 S.W.3d at 643)); Duran v. State,

492 S.W.3d 741, 745 (Tex. Crim. App. 2016) (remedy for double-jeopardy violation in

multiple-punishments context is to affirm conviction for most serious offense and vacate other

conviction) (citing Bigon v. State, 252 S.W.3d 360, 372 (Tex. Crim. App. 2008)). Here, appellant

may pursue his multiple-punishments claim on direct appeal if necessary. For that matter, appellant

has remedies in the trial court before a direct appeal as he can assert his multiple-punishments claim

at sentencing or in a motion for new trial. See, e.g., Preciado v. State, 346 S.W.3d 123, 126 (Tex.

App.—Amarillo 2011, pet. ref’d) (affirming trial court’s grant of new trial to resolve violation of

prohibition against multiple punishments for same offense).

               Appellant contends that the existence of post-trial remedies to address and remedy

a multiple-punishments violation in this case should not bar a pretrial habeas writ. He does not

dispute that remedies exist in both the trial court and on direct appeal but, relying on holdings from

the Court of Criminal Appeals in the mandamus context, asserts that he should be entitled to utilize

the extraordinary remedy of the pretrial writ because those remedies are “uncertain, tedious,

burdensome, slow, inconvenient, inappropriate, and ineffective” and are, thus, not “adequate”

remedies.    He maintains that it is speculation as to whether appellant would raise his

multiple-punishments claim at trial upon sentencing or in a motion for new trial or raise it on direct



                                                 25
appeal. However, the fact that it is unknown whether appellant will choose to utilize existing

remedies does not render them “uncertain, tedious, burdensome, slow, inconvenient, inappropriate,

and ineffective.” Furthermore, other than asserting the speculative aspect of whether he will choose

to avail himself of existing remedies, appellant fails to explain how or why the available remedies

are inadequate in the situation present here to redress a multiple-punishments violation. Direct

appeal upon conviction is generally considered an adequate remedy for many errors. See Ex parte

McCullough, 966 S.W.2d 529, 531 (Tex. Crim. App. 1998) (“In the pretrial habeas corpus context,

only certain claims are cognizable, because of the ability to appeal trial errors in the event of a

conviction.”); see also Perry, 483 S.W.3d at 921 (Alcala, J., concurring) (recognizing that pretrial

habeas claim “should be deemed non-cognizable on the basis that the type of right at issue can be

vindicated on direct appeal and, thus, the applicant has an adequate remedy by appeal that

renders pretrial review unnecessary”); see, e.g., Ex parte Hartfield, 442 S.W.3d 805, 817 (Tex.

App.—Corpus Christi 2014, pet. ref’d) (concluding that applicant’s speedy-trial claim not cognizable

by pretrial application for writ of habeas corpus because denial of motion to dismiss indictment on

such claim can be raised by direct appeal; thus, applicant had adequate remedy at law and was not

eligible for pretrial habeas relief); Ex parte Ragston, 402 S.W.3d 472, 477 (Tex. App.—Houston

[14th Dist.] 2013), aff’d sub nom. Ragston v. State, 424 S.W.3d 49 (Tex. Crim. App. 2014)

(post-conviction direct appeal provides adequate remedy for applicant’s “as applied” constitutional

challenge to sentencing statute, which would only become issue if applicant found guilty of capital

offense). Because appellant’s multiple-punishments claim can be raised and corrected by direct

appeal, a sufficient remedy exists.



                                                26
                In sum, we conclude that appellant’s multiple-punishments double-jeopardy claim

is not cognizable on pretrial habeas. Jeopardy has not attached to any of the offenses upon which

appellant bases his double-jeopardy claim; thus, the double-jeopardy prohibition against being twice

placed in jeopardy does not yet apply, and the multiple-punishments protection is not implicated.

Further, a pretrial claim asserting multiple punishments (yet to be imposed) for the same offense in

a single prosecution is merely a potential double-jeopardy violation. Because jeopardy has not

attached and the multiple-punishments protection does not include the right to avoid trial, the current

restraint of the pending criminal charges is not unlawful. Appellant’s situation is not one of the

limited situations for which pretrial habeas is appropriate as the substantive right appellant seeks to

vindicate does not involve the right to avoid trial nor are judicial resources conserved (but are in fact

squandered) by reviewing appellant’s double-jeopardy claim prior to the development of facts at

trial. Moreover, the resolution of appellant’s double-jeopardy multiple-punishments claim requires

the development of a record at trial because the determination of whether some or any of the alleged

offenses are subsumed by other alleged offenses—and thus are legally and factually “the same

offense”—depends on the facts of the case, which have not been sufficiently developed here.

Finally, should a multiple-punishments violation actually occur in this case, appellant has

adequate remedies to address it—during trial at sentencing, post-trial in a motion for new trial, or

post-conviction on direct appeal.

                Because we conclude that appellant’s multiple-punishment claim is not cognizable

in a pretrial application for writ of habeas corpus, we further conclude that the trial court did not




                                                   27
abuse its discretion in denying appellant’s application and refusing to quash the indictment. We

overrule appellant’s sole point of error.


                                            CONCLUSION

                 Having concluded that the trial court did not abuse its discretion in denying

appellant’s pretrial application for writ of habeas corpus, we affirm the trial court’s order denying

habeas relief.



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed on Motion for Rehearing

Filed: August 22, 2018

Do Not Publish




                                                 28